        Case 1:20-cv-08509-PAE-KNF Document 14 Filed 02/11/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ROBERT GIALLANZO,                                                :

                                    Plaintiff,                  :

                  - against -                                   :            ORDER

CITY OF NEW YORK,                                               :    20-CV-8509 (PAE)(KNF)

                                      Defendant.                 :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on February 11,

2021. As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.       all discovery, of whatever nature, be initiated so as to be completed on or before June

                  11, 2021;

         2.       the last date on which to amend pleadings will be April 6, 2021;

         3.       the last date on which to join additional parties will be April 6, 2021;

         4.       a telephonic status conference will be held with the parties on May 5, 2021, at

                  11:45 a.m. The parties shall use dial in number (888) 557-8511 and enter access code

                  4862532;

         5.       any dispositive motion shall be made in accordance with the Individual Rules of

                  Practice of the assigned district judge; and

         6.       if no dispositive motion is made, the parties shall submit their joint pretrial order to

                  the court on or before July 12, 2021. That document must conform to the
     Case 1:20-cv-08509-PAE-KNF Document 14 Filed 02/11/21 Page 2 of 2



             requirements for such an order that are found in the Individual Rules of Practice of

             the assigned district judge.

Dated: New York, New York                            SO ORDERED:
       February 11, 2021




                                               -2-
